COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


BARRY WOODWARD
                                               MEMORANDUM OPINION *
v.   Record No. 1389-97-1                          PER CURIAM
                                                 OCTOBER 7, 1997
AMOCO OIL COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (W. Mark Broadwell, on brief), for appellant.
           (Richard B. Donaldson, Jr.; Kevin W.
           Grierson; Jones, Blechman, Woltz & Kelly, on
           brief), for appellee.



     Barry Woodward appeals a decision of the Workers'

Compensation Commission denying his claim for compensation

benefits for disability due to diabetes mellitus, a nervous

system imbalance, and gastroparesis.   Woodward contends that the

commission erred in finding that he failed to prove that these

conditions were causally related to his compensable January 21,

1994 injury by accident.    Finding no error, we affirm.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      So

viewed, the evidence established that on January 21, 1994, while

in the course of his employment, Woodward struck his head while

passing under a waste heat boiler and fell to his knees.      Later

that day, Woodward was treated at an emergency room, where a
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
physician diagnosed a cervical thoracic strain.    A week later,

Woodward sought emergency room treatment for abdominal pain and

diarrhea.

        Dr. Donald Richardson examined Woodward on February 22,

1995.    Although Dr. Richardson referred to a lumbar diskectomy in

1990 and whiplash injury in 1989, he did not note the January 21,

1994 industrial accident in his description of Woodward's medical

history.    Dr. Richardson noted that Woodward had a history of

diabetes mellitus since March 1994 and indicated that Woodward

suffered from glycemic control of diabetes, gastrointestinal

complaints, and headaches.    Dr. Richardson did not identify a

cause of Woodward's diabetes.    However, he opined that Woodward's

numerous gastrointestinal complaints could originate from many

sources and his headaches were probably muscular-skeletal.
        On July 19, 1995, Dr. Richardson diagnosed Woodward as

suffering from diabetic gastroparesis (stomach paralysis from

diabetes), which had caused him to miss work.    However, Dr.

Richardson did not render an opinion as to the cause of this

condition.

        In March 1995, Woodward received medical treatment on four

occasions over a seven-day period from Dr. Harold J. Kornylak, an

osteopath.    Dr. Kornylak diagnosed "severe autonomic nervous

system imbalance, including severe sympathetic overstimulation,

which could account for [Woodward's] hyperglycemia,

gastroparesis, hyperacidity and elevated catacholamines in his




                                   2
blood work."   Dr. Kornylak opined that these "disabilities . . .

were precipitated by [Woodward's] neck injury."

     Dr. T. Eugene Temple, Jr., who is certified in internal

medicine, endocrinology and metabolism, reviewed Woodward's

medical records for employer.   Dr. Temple opined that Woodward's

diabetes mellitus was unrelated to the industrial accident.    In

addition, he opined that Woodward's abdominal pain,

gastrointestinal problems, gastroparesis, and autonomic

neuropathy were not related to the industrial accident.
     In denying Woodward's application, the commission found as

follows:
                Dr. Richardson has not stated
           [Woodward's] diabetes and related problems
           were caused by the January 21, 1994
           industrial accident. Although Dr.
           Richardson's reports do not identify a cause,
           his medical history does not even identify
           the industrial accident in the medical
           history. Dr. Temple denies any causal
           relationship. Dr. Kornylak believes
           [Woodward's] problems are related.
                [Woodward] had the burden of proof to
           establish the causal relationship by a
           preponderance of the evidence. The
           Commission gives great weight to the opinion
           of the treating physician which in this case
           would be Dr. Richardson. Because the
           treating physician has not related the
           problems to the accident nor identified it as
           a possible cause and in view of the dispute
           between the other nontreating doctors, we
           find the burden of proof has not been met.


     In its role as fact finder, the commission was entitled to

weigh the medical evidence and to resolve the conflicts between

the various medical opinions in favor of employer.    "Questions




                                 3
raised by conflicting medical opinions must be decided by the

commission."   Penley v. Island Creek Coal Co., 8 Va. App. 310,

318, 381 S.E.2d 231, 236 (1989).       Based upon the lack of

persuasive medical evidence establishing a causal connection

between Woodward's diabetes and various other problems and the

January 21, 1994 industrial accident, we cannot say as a matter

of law that Woodward's evidence sustained his burden of proof.

Accordingly, the commission's findings are binding and conclusive

upon us.   See Tomko v. Michael's Plastering Co., 210 Va. 697,

699, 173 S.E.2d 833, 835 (1970).

     For these reasons, we affirm the commission's decision.

                                                            Affirmed.




                                   4